Appeal from that part of an order of the Supreme Court at Special Term (Pennock, J.), entered March 31, 1981 in Rensselaer County, which awarded plaintiff counsel fees. After service of a summons and complaint in an action for divorce, but before an answer was served, plaintiff moved for an order seeking, among other requests for pendente lite relief, counsel fees. Special Term ordered defendant to pay the sum of $1,500 as reimbursement of plaintiff’s interim counsel fees. This appeal by defendant ensued. This court has consistently held that an award for counsel fees can only be justified when it is necessary to insure that an indigent wife has legal representation (Edwards v Edwards, 80 AD2d 972; see, also, Ambro v Ambro, 71 AD2d 940, mot for lv to app dsmd 50 NY2d 928; Matter of Noel v Derrick, 71 AD2d 704, 705; Matter of Frye v Truhn, 68 AD2d 989, 990). Here, plaintiff’s affidavit reveals that she had paid her attorney $500, was employed with an annual salary of $10,472, and had cash assets on hand in the amount of $1,800. Order modified, on the law and the facts, by reversing so much thereof as awarded plaintiff counsel fees, and, as so modified, affirmed, without costs. Mahoney, P. J., Sweeney, Casey, Mikoll and Levine, JJ., concur.